Citation Nr: 1738006	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  10-28 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a right foot disability.

3.  Entitlement to service connection for impaired vision.

4.  Entitlement to service connection for a right hand disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1973 until December 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida. 

The Veteran requested a hearing before a Decision Review Officer (DRO) in July 2010.  A Hearing was scheduled for a date in May 2011, but the Veteran withdrew his hearing request in April 2011.  An informal hearing conference with the DRO was conducted in April 2011 in lieu of a formal hearing, and a report of that conference has been associated with the claims file. 

These claims were previously before the Board in March 2015, at which time the Board remanded the claims to the Agency of Original Jurisdiction (AOJ) with the directive to schedule the Veteran for a VA examination regarding each of his service connection claims.  In June 2016, the claims were once again remanded to the AOJ to perform further development.  The AOJ has completed the Board's June 2016 remand directives and the Veteran's claims are now properly before the Board.


FINDINGS OF FACT

1.  The Veteran failed to report for scheduled VA examinations in conjunction with his claims for entitlement to service connection for a right ankle disability, a right foot disability, impaired vision, and a right hand disability.

 2.  The Veteran does not have a diagnosis of a right ankle disability, right foot disability, impaired vision, or right hand disability.  

3. The Veteran's claimed right ankle disability, right foot disability, impaired vision, and/or right hand disability were not manifest in service; any current right ankle disability, right foot disability, impaired vision, and/or right hand disability is not otherwise etiologically related to service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.159, 3.303(a), 3.655 (2016).

2.  The criteria for service connection for a right foot disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.159, 3.303, 3.655 (2016).

3.  The criteria for service connection for impaired vision have not been met.    38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.159, 3.303(a), 3.655 (2016).

4.  The criteria for service connection for a right foot disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.159, 3.303(a), 3.655 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by January 2010 and July letters.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran has been afforded an opportunity for a VA examination in connection with his claims.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4).  The Veteran failed to report for VA examinations scheduled in March 2010, June 2010, May 2011, and May 2015.  In his May 2010 Notice of Disagreement, the Veteran stated he was not notified about the VA examination scheduled for March 2010, and requested the VA examination be rescheduled.  The Veteran failed to report to the three alternately scheduled VA examinations without explanation.  When a veteran fails to report for an examination scheduled in conjunction with an original compensation claim without good cause, the claim shall be decided based on the evidence of record.  38 C.F.R. § 3.655(a).  Examples of good cause include, but are not limited to, the illness or hospitalization of the Veteran, and death of an immediate family member.  See 38 C.F.R. § 3.655.   As the Veteran failed to report for the examinations scheduled after March 2010 and has not demonstrated good cause, the Board will decide the claims based upon the evidence already of record.  

The Veteran's claim was previously remanded in June 2016 to the AOJ for further development.  Specifically, the Board directed the AOJ to make all efforts to obtain any outstanding VA evaluation and/or treatment records concerning the Veteran, particularly records.  The AOJ contacted the pertinent VA medical centers and the Veteran's treatment records have been associated with the file.

In addition, the Board's remand directives included that the Veteran be furnished a letter requesting he provide any additional information or evidence pertinent to the claims on appeal.  The Veteran was mailed this letter in July 2016, however, no response was received.  There has been substantial compliance with the prior remand, and adjudication of the Veteran's claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In making this determination, the Board highlights that the duty to assist is not a one-way street; a claimant cannot stand idle when the duty to assist is invoked by failing to provide important information or otherwise failing to cooperate.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Analysis 

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the Veteran.

Service Connection 
  
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

At present, the most probative evidence of record does not establish a right ankle disability, right foot disability, impaired vision, and/or a right hand disability.  The Veteran has not provided any information or evidence indicating that either VA or private medical treatment providers have diagnosed him with any of these disabilities.  He has also not provided a lay description of his disabilities or observable symptoms.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted. 38 U.S.C.A. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (In the absence of proof of a present disability, there can be no valid claim).  The record contains no probative medical or lay evidence establishing that the Veteran has had right ankle, right hand, right foot, or vision disabilities during the appeal period.   

The Board acknowledges the Veteran's service treatment records (STRs) indicate that he received medical treatment for a broken right ankle, broken right hand, and left eye laceration during his period of active duty.  However, the Veteran's October 1982 report of medical examination does not list any ongoing defects or diagnoses.  

As noted above, when a veteran fails to report for a scheduled VA medical examination, without a showing of due cause, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655.  The Veteran has failed to report for VA examinations on four separate occasions.  Further, he has not offered any good cause for having failed to report for the examinations.  Accordingly, the Veteran's claims must be decided on the evidence of record.  At present, the record does not contain evidence of a diagnosis of the claimed disabilities during the appeal period. 
  
The preponderance of the evidence is against the claim for service connection for the Veteran's right ankle, right foot, impaired vision, and left foot disabilities.  The benefit of the doubt rule therefore does not apply, and service connection for the claimed disabilities is not warranted.


ORDER

Entitlement to service connection for a right ankle disability is denied.

Entitlement to service connection for a right foot disability is denied.

Entitlement to service connection for impaired vision is denied.

Entitlement to service connection for a right hand disability is denied.





____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


